Citation Nr: 0944915	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  06-28 586	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for hepatitis C.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1969 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Portland, Oregon, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was subsequently transferred to the RO in St. 
Petersburg, Florida.  In a September 2004 action, the Board 
noted that correspondence dated September 15, 1998, from the 
Portland RO may be construed as a denial of the Veteran's 
claim for entitlement to disability compensation benefits for 
hepatitis C as a result of medical treatment in October 1974.  
That correspondence, in essence, notified the Veteran that an 
unspecified claim had been denied because he had not provided 
information as requested by correspondence dated July 21, 
1998.  Statements indicating disagreement from that 
determination were received in November 1998.  The Board 
remanded the claim for disability compensation benefits for 
hepatitis C as a result of medical treatment in October 1974, 
in order for a statement of the case to be issued.  In July 
2005, a statement of the case was issued with regard to this 
claim, and the Veteran filed a substantive appeal that same 
month.

In April 2009, the Board forwarded the case to a Veterans 
Health Administration (VHA) medical expert for an advisory 
opinion in regard to the likelihood that the Veteran 
contracted hepatitis C as a result of VA treatment.  The 
Veteran was sent a letter in October 2009 that informed him 
that he had sixty days from the date of the letter to submit 
further evidence or argument, and that if nothing was 
received from him in that time period, the Board would 
proceed with the appeal.  The letter informed the Veteran 
that he could waive the 60 day response time by signing and 
returning the form that was attached to the letter.  In 
November 2009, the Board received the signed response form.  
As such, the Board will proceed to decide the appeal, based 
on the evidence of record.    




FINDINGS OF FACT

Competent medical evidence reflects that the Veteran does not 
have any additional disability, claimed as hepatitis C, which 
is due to VA medical treatment.


CONCLUSION OF LAW

The requirements for compensation for hepatitis C as a result 
of VA medical treatment under the provisions of 38 U.S.C.A. § 
1151 are not met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.361, 3.800 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 ; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
(Court) held, in part, that VA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was already decided and appealed prior to the enactment of 
the current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

In this case, the duty to notify was satisfied subsequent to 
the initial AOJ decision by way of a letter sent to the 
appellant in October 2003 that informed the appellant of his 
and VA's respective duties for obtaining evidence.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a July 2006 statement of the case issued after the 
notice was provided.  The Board notes that the Veteran has 
demonstrated that he has actual knowledge of the evidence and 
information needed to substantiate a claim under the 
provisions of 38 U.S.C.A. § 1151.  In a February 2009 
Informal Brief of Appellant in an Appealed Case, the 
Veteran's representative included the provisions of 
38 U.S.C.A. § 1151 and 38 C.F.R. § 3.361 and provided an 
analysis of the provisions with regard to the pertinent facts 
of the Veteran's claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as any timing errors did not 
affect the essential fairness of the adjudication.  In 
addition, the Veteran has never alleged how any timing error 
prevented him from meaningfully participating in the 
adjudication of his claim.  As such, the Veteran has not 
established prejudicial error in the timing of VA notice.  
See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, an October 2009 VHA opinion, 
non-VA medical records and lay statements have been 
associated with the record.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Analysis

When a Veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  
38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

For claims filed prior to October 1, 1997 under 38 U.S.C.A. § 
1151, the only requirement was that additional disability or 
death was "the result of" VA hospital care, medical or 
surgical treatment, or examination.  However, 38 U.S.C.A. § 
1151 has been amended.  For claims filed on or after October 
1, 1997, the amended statute provides, in relevant part, that 
a disability or death is a qualifying additional disability 
or qualifying death if the disability or death was not the 
result of the Veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability or death was either (1) carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or examination 
or (2) an event not reasonably foreseeable.  38 U.S.C.A. § 
1151.  In other words, in either case, in order for service 
connection to be warranted, causation would need to be shown.

The implementing regulation (applicable to 1151 claims 
received on or after October 1, 1997) is 38 C.F.R. § 3.361, 
which provides that, in addition to a showing of additional 
disability or death, there must be evidence that the hospital 
care, medical or surgical treatment, or examination caused 
the additional disability or death, and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the Veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. 
§ 17.32(b), as in emergency situations.  38 C.F.R. § 
3.361(d)(1). 

VA regulations provide that informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient of the proposed diagnostic or 
therapeutic procedure or course of treatment; the expected 
benefits; reasonably foreseeable associated risks, 
complications, or side effects; reasonable and available 
alternatives; and anticipated results if nothing is done.  
See 38 C.F.R. § 17.32(c) (2007).  In addition, signature 
consent is required for all diagnostic and therapeutic 
treatments or procedures that: (i) Require the use of 
sedation; (ii) Require anesthesia or narcotic analgesia; 
(iii) Are considered to produce significant discomfort to the 
patient; (iv) Have a significant risk of complication or 
morbidity; (v) Require injections of any substance into a 
joint space or body cavity; or (vi) Involve testing for Human 
Immunodeficiency Virus (HIV).  The informed consent process, 
including signed consent form, must be appropriately 
documented in the medical record.  38 C.F.R. § 17.32(d).

As noted above, 38 U.S.C.A. § 1151 also contemplates when the 
proximate cause of the disability or death is an event not 
reasonably foreseeable.  Under 38 C.F.R. § 3.361(d)(2), 
whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

Service treatment records are negative for complaint, 
diagnosis, or treatment for hepatitis C during active 
service.  Service treatment records do show that the Veteran 
was placed on temporary disability retired list (TDRL) status 
in July 1971 for idiopathic hypertrophic subaortic stenosis.  

An April 1976 TDRL evaluation noted liver function tests 
during hospitalization revealed abnormal findings; however, a 
Hepatitis Australian Antigen was negative.  It was noted that 
further probing into the Veteran's social history included 
report of modest amounts of alcohol consumption almost daily, 
including prior to admission.  The treatment plan included 
repeat liver function tests after abstaining from alcohol 
and, if abnormal, to schedule a liver biopsy.  The diagnoses 
included abnormal liver function tests probably secondary to 
alcohol abuse.  A November 1976 TDRL evaluation noted follow-
up liver function tests in May 1976 were normal, but also 
noted present testing revealed slightly increased findings.  
The diagnoses included abnormal liver functions of unknown 
etiology.

At his VA examination in January 1993 the Veteran reported he 
was concerned about his liver.  He denied having received any 
diagnosis of a liver disorder, but reported a prior history 
of heavy alcohol use, multiple recreational drug use, and 
intravenous drug use.  He had no known history of hepatitis 
C.  No diagnosis of a liver disorder or hepatitis was 
provided.  Laboratory testing revealed serum glutamic oxalo-
acetic transaminase (SGOT) findings of 30.  The examiner 
noted that the Veteran was diagnosed in 1971 with idiopathic 
hypertropic subaortic stenosis, and underwent open heart 
surgery and myotomy in 1974.

An April 1995 private physician's letter shows that he was 
the Veteran's cardiologist in the early 1970's at the VA 
medical center in Nashville, Tennessee.  He indicated that 
the Veteran had a severe hypertrophic obstructive 
cardiomyopathy and underwent a septal myomectomy in 1974.

September 1996 VA medical records show that the Veteran had 
blood tests which revealed that he tested positive for the 
hepatitis C antibody.  

VA medical correspondence dated in October 1996 notified the 
Veteran that his blood tests for hepatitis C were positive.  
It was noted that this probably explained his elevated liver 
function test.  VA medical records showing treatment from 
February through October 1997 show that the Veteran had a 
diagnosis of hepatitis C.  A May 1997 VA medical record shows 
that the Veteran had hepatitis C, secondary to sharing 
needles.  

VA examination in October 1997 noted a diagnosis of hepatitis 
C.  No opinion as to etiology was provided.  Subsequent VA 
and private treatment reports also noted diagnoses of 
hepatitis C and elevated liver enzyme findings, without 
opinion as to etiology.

In a June 1998 statement in support of his claim the Veteran 
noted he had undergone open heart surgery at a VA medical 
center in Tennessee in 1974.  He reported that during that 
procedure he received blood donated by B.B. who had recently 
died as a result of heart disease and hepatitis C.  The 
Veteran claimed this was the only time he had been exposed to 
hepatitis C.

An August 1999 private physician's letter shows that the 
Veteran reported that he was diagnosed with hepatitis C in 
1996, but that he did not receive any medications and it was 
not treated.  A November 1999 private medical record shows 
that the Veteran reported he had a history of intravenous 
(IV) drug use and that is how he contracted hepatitis C.  

In correspondence dated in December 1999 D.B. noted her 
deceased spouse, R.G.B., had donated blood to the Veteran in 
association with his open heart surgery in 1974.  It was also 
noted that R.G.B. had learned of his hepatitis C virus 
infection and cirrhosis of the liver in 1995 and that he died 
in August 1996.  She stated his liver had been damaged from 
long-term chronic virus.

In correspondence dated in January 2000 the Veteran's private 
chiropractor opined that it was very possible that the 
Veteran's hepatitis C virus had been transmitted as a result 
of transfused blood.  The report described various medical 
aspects related to hepatitis C virus and stated the Veteran's 
laboratory tests revealed evidence of liver damage measured 
by elevated enzymes which were more likely related to toxic 
chemicals and the drugs he had been prescribed over the 
years.  It was noted, however, that hepatitis C was also a 
possibility.

An August 2000 private medical record shows that he was 
diagnosed in 1996 with positive hepatitis C and that he had a 
normal liver profile.  Another August 2000 private medical 
record shows that the Veteran had a prior history of 
hepatitis C.  Private medical records showing treatment 
through December 2000 reflect a diagnosis of hepatitis C.  A 
November 2001 private medical record shows that the Veteran 
had a history of hepatitis C.  A January 2002 VA medical 
record shows that the Veteran had a diagnosis of hepatitis C.  
A February 2003 private medical record shows that the Veteran 
had chronic hepatitis C, presently untreated.  

VA medical opinion in April 2004 noted the Veteran's claims 
file had been thoroughly reviewed.  The examiner stated that 
service department medical records revealed slightly elevated 
liver enzymes, but that the Veteran had a history of alcohol 
abuse and hepatitis tests had been negative and that 
subsequent liver function tests had been normal after the 
Veteran abstained from alcohol.  The examiner stated a review 
of the record revealed no evident risk factors for hepatitis 
C during active service and that his only indication of a 
skin disorder was an allergic urticaria.  In conclusion, the 
examiner opined that the Veteran's hepatitis C was unrelated 
to service and that an opinion as to the etiology of his 
hepatitis C virus would be purely speculative.

An October 2009 VHA examiner noted that the Veteran was 
service-connected for idiopathic hypertrophic subaortic 
stenoses, and that this condition was discovered prior to his 
discharge in 1971.  His condition was surgically treated at 
the Nashville VA in 1974 via a septal myomectomy to relieve 
the obstruction.  A blood donor for that operation was a 
friend who was subsequently diagnosed with hepatitis C and 
died from the problem in 1996.  The Veteran's current claim 
is that the blood donor is responsible for his positive 
hepatitis C antibody and mild elevation in liver function 
tests.  The examiner noted that he had reviewed the Veteran's 
claim folder but that the Veteran was not examined in 
formulating his opinion, and that any current VA treatment 
records were not available.  It was not known whether the 
Veteran had a liver biopsy.  The examiner indicated that, in 
1976 the Veteran was found to have mild increase in SGOT and 
serum glutamate pyruvate transaminase (SGPT) and this 
elevation persisted after he abstained from alcoholic 
beverages.  In 1996, a hepatitis C antibody test was 
positive.  Other than mild increase in liver function tests, 
there had been no hepatic function impairment and no 
documented liver biopsy.  In 1997, he was seen in a liver-
gastrointestinal clinic at the Portland VA where it was noted 
he was hepatitis C antibody + with normal liver function 
tests.  Risk factors that were identified included open heart 
surgery and intravenous drug use.  While there may have been 
the possibility of other high risk exposure to hepatitis C 
(including IV drug abuse in the 1970's), he did have a blood 
transfusion for his open heart surgery at the Nashville VA.  
The examiner noted that, in 1974, blood was not tested for 
hepatitis C at all.  Therefore, the examiner opined that it 
was at least as likely as not that the Veteran acquired his 
hepatitis C reactivity (that is, a positive antibody) as a 
result of this blood transfusion from either the known donor 
or other donors required for that open heart surgery.  The 
examiner noted that the Veteran never had a confirmatory test 
for hepatitis C, never had a liver biopsy and has never 
required any treatment for hepatitis C.  At the time of the 
opinion the Veteran only had a positive hepatitis C antibody.

The analysis of whether disability compensation is warranted 
under 38 U.S.C.A. § 1151 begins with a determination as to 
whether there has been an additional disability as a result 
of VA care.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.  In the 
present case, the Board finds that the evidence fails to show 
a current disability of hepatitis C.  While VA and private 
treatment records have reflected that the Veteran had a 
diagnosis of hepatitis C, the October 2009 VHA examiner 
indicated that the evidence of record only shows a positive 
hepatitis C antibody, and that the Veteran has never had a 
confirmatory test for hepatitis C, never had a liver biopsy 
and has never required any treatment for hepatitis C.  
Indeed, the Veteran's liver functions tests have been deemed 
to be normal over the entire appeals period.  The September 
1996 blood tested revealed that the Veteran was positive for 
the hepatitis C antibody, but, as noted, records reflect that 
the Veteran has never received any sort of treatment for 
hepatitis C.  The January 2000 chiropractor opined that 
hepatitis C was a possibility, but did not provide a 
diagnosis of hepatitis C or link it to his surgery.  The 
Board acknowledges that there are statements in the record 
which indicate that the Veteran received a blood transfusion 
from an individual who was later diagnosed with hepatitis C; 
however, as the October VHA examiner noted, there is no 
evidence in the claims folder which reflects that the Veteran 
currently has hepatitis C.  As such, the evidence fails to 
show that the Veteran currently has hepatitis C, and 
therefore does not have the claimed current disability.  
Without evidence of a current disability, his claim for 
entitlement to disability compensation under 38 U.S.C.A. § 
1151 cannot be granted.  The preponderance of the evidence is 
against the Veteran's claim; hence, the doctrine of 
reasonable doubt is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
hepatitis C is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


